IN THE SUPREME COURT OF MISSISSIPPI
                                  NO. 95-CA-01286-SCT
MAURI LEIGH FRANKS JORDAN
v.
TIMOTHY GLEN FRANKS
THIS OPINION IS NOT DESIGNATED FOR PUBLICATION AND MAY NOT BE CITED,
                        PURSUANT TO M.R.A.P. 35-A
DATE OF JUDGMENT:                             11/07/95
TRIAL JUDGE:                                  HON. CHARLES D. THOMAS
COURT FROM WHICH APPEALED:                    PONTOTOC COUNTY CHANCERY COURT
ATTORNEY FOR APPELLANT:                       JOHN D. WEDDLE
ATTORNEY FOR APPELLEE:                        NO BRIEF FILED
NATURE OF THE CASE:                           CIVIL - DOMESTIC RELATIONS
DISPOSITION:                                  AFFIRMED - 3/6/97
MOTION FOR REHEARING FILED:
MANDATE ISSUED:




     BEFORE PRATHER, P.J., PITTMAN AND SMITH, JJ.


     PITTMAN, JUSTICE, FOR THE COURT:




Mauri Leigh Franks Jordan filed her petition to modify decree alleging that due to Timothy Glen
Franks's unstable employment situation, he was not a fit and proper person to have custody of the
parties' minor child, Lita Brooke Franks. At the hearing, Tim made a motion to dismiss Mauri's
petition, asserting that Mauri had failed to state a claim upon which relief could be granted. The
chancellor reserved ruling on the motion. After Mauri put on her witnesses, Tim renewed his motion
to dismiss. The chancellor then dismissed Mauri's petition, stating that Mauri had not shown a
material change in circumstances adversely affecting the child. Mauri appeals the decision of that
court. The chancellor did not err in denying Mauri's petition to modify the decree, and therefore we
affirm.

Mauri submits the following issue as her only assignment of error for review by the Court:

     THE CHANCELLOR'S DISMISSAL OF APPELLANT'S PETITION TO MODIFY
     DECREE WAS ERROR.
The standard of review in a child custody case is quite limited in that the chancellor must be
manifestly wrong, clearly erroneous, or apply an erroneous illegal standard in order for this Court to
reverse the chancellor. Williams v. Williams, 656 So. 2d 325, 330 (Miss. 1995).

Mauri contends that it was error for the chancellor to dismiss her petition. She asserts that she has
proven a change in circumstances that adversely affects Brooke. This Court has stated that "[t]he
prerequisites to a child custody modification are: (1) proving a material change in circumstances
which adversely affects the welfare of the child and (2) finding that the best interest of the child
requires the change of custody." Smith v. Jones, 654 So. 2d 480, 486 (Miss. 1995). In order for this
Court to say that the chancellor has not abused his discretion in these matters, there must be
sufficient evidence to support his conclusions. Id. This Court has also noted that "[t]he 'totality of the
circumstances' must be considered." Ash v. Ash, 622 So. 2d 1264, 1266 (Miss. 1993) (citing Tucker
v. Tucker, 453 So. 2d 1294, 1297 (Miss. 1984)).

Mauri presented evidence from several witnesses at the hearing including herself, her husband, her
friend, her neighbor, and her father. She contended that due to the fact that Tim is now divorced and
that he drives a truck for a living, there is no one to look after Brooke. This, according to Mauri,
constitutes a change in material circumstances adversely affecting the welfare of Brooke. However,
the evidence did not prove that.

The evidence further showed that the father, Tim, had always provided for the child and that Tim was
a good father and had a good relationship with his daughter.

Basically, all the evidence at trial supported the contention that Mauri would be a good parent.
However, that is not the burden of proof. Mauri needed to prove that there was a "material change in
circumstances that adversely affects the welfare of the child." Smith v. Jones, 654 So. 2d at 486. The
proof offered by Mauri did not meet the first prong of the test stated in Smith. There was no
evidence to support the contention that Brooke had been adversely affected by any change in
circumstances.

The chancellor did not err in dismissing Mauri's petition to modify the decree . This case is affirmed
per curiam.

AFFIRMED.

LEE, C.J., PRATHER AND SULLIVAN, P.JJ., BANKS, McRAE, ROBERTS, SMITH AND
MILLS, JJ., CONCUR.